825 F.2d 408
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Joseph Edward Lee SULLIVAN, Defendant-Appellant.
No. 87-7041
United States Court of Appeals, Fourth Circuit.
Submitted June 16, 1987.Decided July 16, 1987.

Joseph Edward Lee Sullivan, appellant pro se.
Justin W. Williams, Office of the United States Attorney, for appellee.
Before RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*  United States v. Sullivan, CR No. 76-233-A; C/A No. 87-0194-AM (E.D.Va., Jan. 13, 1987).


2
AFFIRMED.



*
 Sullivan has moved for correction of a supplement to the record filed in this Court on May 15, 1987.  This supplement, although designated as Sullivan's presentence investigation report actually consists of a December 20, 1986, letter from Sullivan to the district court specifying his objections to the presentence report and enclosing material in support of those objections